      Case 2:16-cv-00051-KOB-JHE Document 67 Filed 03/05/19 Page 1 of 1                FILED
                                                                              2019 Mar-05 PM 04:42
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


MI’CAH MAYS,                         ]
                                     ]
      Plaintiff,                     ]
                                     ]
VS.                                  ]   CIVIL ACTION NO.
                                     ]   2:16-CV-51 KOB-JHE
CORRECTIONAL OFFICER                 ]
CHRISTOPHER McLAURIN,                ]
                                     ]
      Defendant.                     ]

                                   ORDER

      This cause comes before the court upon the "Joint Stipulation of Dismissal."

(Doc. 66). Upon consideration thereof, the court ORDERS that this case be, and

the same hereby is, DISMISSED, in its entirety, WITH PREJUDICE, each party to

bear his own costs.

      DONE and ORDERED this 5th day of March, 2019.


                                   _________________________________
                                   KARON OWEN BOWDRE
                                   CHIEF UNITED STATES DISTRICT JUDGE
